Title: From John Adams to Louisa Catherine Johnson Adams, 17 June 1820
From: Adams, John
To: Adams, Louisa Catherine Johnson


				
					my dear daughter
					Montezillo June 17th. 1820
				
				I have received your journal to the third of June—which is entertaining and Instructing as usual—We have reports in circulation here that many Mr Randolph or Roanoke is in a state of insanity—and many say he is confined—I wish to know the truth—for although Mr Randolph has appeared through his whole public life to be possessed of a Demoniacal Spirit of Malice and Vengence without cause against me—yet I have ever considered him as gifted by nature with some extraordinary talents—and some amiable qualities—and therefore have always feelt a kind of Respect for him—But if he was the most depraved of human Beings and the most completely destitute of Moral principle I should lament the depravity deprivation of his Reason—For this I consider the greatest Calamity that can befall human Nature—and I wish if it is possible he may be restored to his senses—But to turn from this disagreeable subject to another that is more pleasing—I am informed by Mr Quincy that your husband has been Unanimously elected President of the American Academy of Arts and Sciences and that he has accepted the appointment I therefore hope you will regulate your Visit to Montezillo and Tremont—so that you may be present at Commencement at the P.B.K. and at the meeting of the Academy, which is a few days before or after—I hope he will prepare an Academical discourse—when I have the Honor to be promoted to that most delectable situation I had thoughts of Commencing my Career with an Inaugural Oration—and had chosen for my Subject the Rise and Progress—the Utility and the Fame of Literary and Scientific Academys—Begining with the one in Italy—The Royal society in London—the Royal Academy of Sciences in Paris—and proceeding to others the most conspicuous and notable for their experiments labours and publications—for the advan advancement of learning and promotion of the happiness of Mankind—But the French Revolution—and the overbaring Enthusiasm of my own Country—with the rest of Europe for that most extraordinary dispensation which appeared to me to be replete with dangers to every thing that was great and good in human life—and the incessant Spirit of Malevolente and bitter Criticism and invective against me—and every-thing that I could do, write or say had broken my heart and totally discouraged me from all exertion—& therefore passed the Cession over in Silence But I hope your Husband will not follow my example—George dined with us on Saturday, with his friend Rogers—and he says that John, though he has been unwell is now recovered—. I hope you will bring Charles with you—and replace him at his Boston school—so that we may have the pleasure of seeing now and then his Wise Face, and his Sober demeanour—while he is meditating his Brilliant Wit and shrewd Satire—as well as his grave lessons of Literature and science—We are about new modeling our Constitution—I hope we shall not make it worse—I am your affectionate Father—
				
					John Adams—
				
				
			